t c memo united_states tax_court steve and lura pasharikoff petitioners v commissioner of internal revenue respondent docket no filed date steve pasharikoff pro_se david d choi for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure after a concession by petitioners the issue remaining for decision is whether petitioners are entitled to deductions for ordinary and necessary expenses for travel while away from home in the pursuit of a trade_or_business some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in downers grove illinois on the date the petition was filed in this case all references to petitioner in the singular are to steve pasharikoff in petitioner traveled to miami florida from his home in illinois to help his nephew repair property damage caused by hurricane andrew petitioner shared a friend's one-bedroom condominium where he slept on a pullout couch petitioner worked for liberty drywall inc while he was in florida his job entailed supervising various construction sites and delivering building materials liberty drywall inc provided petitioner with a truck for driving from his living quarters to and between construction sites as noted supra petitioner concedes that he received dollar_figure in self-employment_income from liberty drywall inc during petitioner petitioner husband concedes that he received and failed to report dollar_figure in self-employment_income for as determined by respondent in the statutory_notice_of_deficiency however claims that he is entitled to offset such income with deductions for living_expenses paid while he was working in florida deductions are strictly a matter of legislative grace and petitioners bear the burden of proving their entitlement to any deductions claimed rule a 503_us_79 65_tc_87 affd per curiam 540_f2d_821 5th cir in general_deductions for personal living_expenses are disallowed under sec_262 sec_162 allows deductions for traveling expenses if the expenses are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business 67_tc_824 the purpose behind the deduction for expenses paid while a taxpayer is away from home is to ease the burden on the taxpayer who incurs additional and duplicate living_expenses 438_f2d_905 2d cir 55_tc_783 petitioner testified that he paid dollar_figure per month as rent for his living quarters in addition to other living_expenses such as food laundry and gasoline for his truck petitioner also testified that he paid dollar_figure to repair the truck provided to him by liberty drywall inc petitioner however failed to produce any receipts documentary_evidence or witnesses at trial in support of his alleged expenses it is well established that in the absence of corroborating evidence we are not required to accept the self-serving and unverified testimony of a taxpayer 99_tc_202 87_tc_74 moreover sec_274 provides that no deduction is allowable under sec_162 or sec_212 for any traveling expenses including meals_and_lodging while away from home or with respect to any listed_property defined in sec_280f to include property used as a means of transportation unless the taxpayer complies with strict substantiation rules sec_274 in particular the taxpayer must substantiate the amount time place and business_purpose of the expenses by adequate_records or by sufficient evidence corroborating his own statement sec_274 sec_1_274-5t c temporary income_tax regs fed reg date based on the limited record in this case we find that petitioners have failed to adequately substantiate petitioner's alleged expenses in accordance with the requirements of sec_274 we therefore hold that petitioners are not entitled to deductions for expenses allegedly paid while petitioner worked in florida to reflect the foregoing decision will be entered for respondent
